Name: Commission Regulation (EEC) No 3778/91 of 18 December 1991 determining the rate at which the components intended to ensure protection of cereals and rice processing in Portugal are to be dismantled and fixing the amount thereof for 1992
 Type: Regulation
 Subject Matter: industrial structures and policy;  plant product;  Europe
 Date Published: nan

 24. 12. 91No L 356/46 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3778/91 of 18 December 1991 determining the rate at which the components intended to ensure protection of cereals and rice processing in Portugal are to be dismantled and fixing the amount thereof for 1992 Whereas the fixed components are an import charge forming part of the imports levy ; whereas from 1 January 1991 the levy applicable in the Community also applies in Portugal ; whereas the provisions of Article 287 of the Act of Accession require that the residual gap between the fixed components applicable in Portugal and these applicable in the Community be fixed, this new gap being added to the levy applicable in Portugal to imports from third countries ; Whereas, however, both Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (8), as last amended by Regulation (EEC) No 523/91 f) and Council Regulation (EEC) No 3877/86 of 16 December 1986 on imports of rice of the long-grain aromatic Basmati variety of CN codes 1006 10, 1006 20 and 1006 30 (10), as amended by Regulation (EEC) No 3130/91 ("), apply to Portuguese imports of the products to which they relate ; Whereas a full table of the components intended to protect processing of cereals and rice should be publi ­ shed ; Whereas this Regulation entails the repeal of Commission Regulation (EEC) No 3808/90 determining for 1991 the components intended to ensure protection of cereals and rice processing in Portugal (12) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), Having regard to Council Regulation (EEC) No 3653/90 of 11 December 1990 laying down transitional measures governing the common organization of the market in cereals and rice in Portugal (*), and in particular Article 10 ( 1 ) thereof, Whereas Regulation (EEC) No 3653/90 provided for dismantling over a period of 10 years from 1 January 1991 of the charges on imports from the other Member States into Portugal constituting the fixed components intended to protect Portuguese cereal and rice processing ; whereas, however, in the case of rice the dismantling process provided for in Article 286 (3) of the Act of Accession should continue to be applicable ; Whereas the base amounts to be adopted for dismantling or approximation are those set by Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (% as last amended by Regulation (EEC) No 1906/87 Q, and those listed in Annex XXIV to the Act of Accession ; Whereas pursuant to Article 287 of the Act of Accession the gap between the fixed components applied in Portugal during the first stage of accession and those forming part of the charge on imports from third coun ­ tries are to be reduced on 1 January 1992 to 66,6 % of the previous amount ; whereas it is this new gap that should be used in determining the fixed components applicable in Portugal ; HAS ADOPTED THIS REGULATION : Article 1 Dismantling of the fixed components mentioned in Article 273 of the Act of Accession intended to protect processing of cereals and rice shall, where intra ­ Community trade is concerned, be effected : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 166, 25. 6. 1976, p. 1 . 4) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 362, 27. 12. 1990, p. 28 . (g) OJ No L 84, 30 . 3 . 1990, p. 85. O OJ No L 58, 5 . 3 . 1991 , p. 1 . H OJ No L 361 , 20 . 12. 1986, p. 1 . (") OJ No L 297, 29. 10 . 1991 , p . 1 . ( I2) OJ No L 366, 29. 12. 1990, p. 1 . (6) OJ No L 281 , 1 . 11 . 1975, p. 65. 0 OJ No L 182, 3 . 7. 1987, p. 49. 24. 12. 91 Official Journal of the European Communities No L 356/47  for products made from cereals, in 10 equal stages of 10 %, or more if necessary, to prevent the protection applicable in trade between Portugal and the other Member States from exceeding that applicable in trade between Portugal and third countries,  for products made from rice, as provided for in Article 286 (3) of the Act of Accession . Article 2 1 . On importation into Portugal from other Member States of products covered by Regulations (EEC) No 2727/75 and (EEC) No 1418/76 a component intended to protect processing in Portugal shall be charged the amount indicated in column 3 of the Annex to this Regulation . 2. The levy applied on importation into Portugal of products listed in Annex XXIV to the Act of Accession from third countries shall , without prejudice to Articles 12 and 14 of Regulation (EEC) No 715/90 or to Regula ­ tion (EEC) No 3877/86 be increased by the amount shown in column 4 of the Annex to this Regulation. 3. The amounts indicated in the Annex shall be valid from 1 January to 31 December 1992. Article 3 Regulation (EEC) No 3808/90 is hereby repealed. Article 4 This Regulation shall enter into force on 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 356/48 Official Journal of the European Communities 24. 12. 91 ANNEX FIXED COMPONENTS APPLICABLE IN PORTUGAL IN 1992 (ECU/tonne) CN code Description Fixed components applicable in Portugal Amount to be added to levy in Portugal ( 1 ) (2) (3) (4) 0714 0714 10 0714 10 10 071410 91 0714 10 99 0714 90 0714 90 1 1 0714 90 19 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith :  manioc (cassava) :   Pellets of flour and meal   Other :    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced    Other :  Other : !   Arrowroot, salep and similar roots and tubers with high starch content :    Of a kind used for humans consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced    Other : 2,42 2,42 2,42  1006 30 1006 30 21 1006 30 23 1006 30 25 1006 30 27 1006 30 42 1006 30 44 1006 30 4,6 1006 30 48 1006 30 61 1006 30 63 1006 30 65 1006 30 67 1006 30 92 1006 30 94 1006 30 96 1006 30 98  Semi-milled or wholly milled rice, whether or not polished or glazed :   Semi-milled rice :    Parboiled :     Round grain     Medium grain     Long grain :      Of a length/width ratio greater than 2 but not less than 3      Of a length/width ratio equal to or greater than 3    Other : _ _  _ Round grain     Medium grain     Long grain : _____ Of a length/width ratio greater than 2 but less than 3      Of a length/width ratio greater than 2 but less than 3   Wholly milled rice :    Parboiled :     Round grain     Medium grain     Long grain :      Of a length/width ratio greater than 2 but not less than 3      Of a length/width ratio equal to or greater than 3 Other :     Round grain     Medium grain _   _ Long grain :      Of a length/width ratio greater than 2 but less than 3      Of a length/width ratio equal to or greater than 3 18,65 18,65 18,65 18,65 18,65 18,65 18,65 18,65 19,98 19,98 19,98 19,98 19,98 19,98 19,98 19,98 9,96 10,01 10,01 10,01 9,96 10,01 10,01 10,01 10,72 10,72 10,72 10,72 10,72 10,72 10,72 10,72 24. 12. 91 Official Journal of the European Communities No L 356/49 (ECU/tonne) ( 1 ) (2) (3) (4) 1101 00 00 Wheat or meslin flour (') 24,00 4,88 1102 1102 10 00 1102 20 1102 20 10 1102 20 90 1102 30 00 1102 90 1102 90 10 1102 90 30 1102 90 90 Cereals flours other than of wheat or meslin (') :  Rye flour  Maize (corn) flour :   Of a fat content not exceeding 1,5 by weight   Other :  Rice flour  Other :   Oat flour   Oat flour   Other 24,00 4,83 2,42 2,01 4,83 4,83 2,42 4,88 1,00 1103 1103 11 1103 11 10 1103 11 90 1103 1200 1103 13 1103 13 11 1103 13 19 1103 13 90 1103 14 00 1103 19 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 1103 29 10 1 103 29 20 1103 29 30 1103 29 40 1103 2950 1103 29 90 Cereals groats, meal and pellets (') :  Groats and meal :   Of wheat :    Durum wheat    Common wheat and spelt   Of oats   Of maize (corn) :    Of a fat content not exceeding 1,5% by weight :     For the brewing industry     Other    Other   of rice   Of other cereals :    Of rye    Of barley Other  Pellets :   Of wheat   of other cereals :    Of rye    Of barley    Of oats    Of maize    of rice    Other : 24,00 25,60 4,83 4,83 4,83 2,42 2,01 4,83 4,83 2,42 4,83 4,83 4,83 4,83 4,83 2,01 2,42 4,88 6,21 1104 1104 11 1104 11 10 1104 11 90 1104 12 1104 12 10 110412 90 1104 19 1104 19 10 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading NO 1006 ; germs of cereals, whole, rolled, flaked or ground (') :  Rolled or flaked grains :   Of barley : Rolled Flaked   Of oats : Rolled Flaked   Ot other cereals :    Of wheat 2,42 4,83 2,42 4,83 4,83  No L 356/50 Official Journal of the European Communities 24. 12. 91 (ECU/tonne) ( 1 ) (2) (3) (4) 1104 19 30 110419 50 1104 19 91 110419 99 1104 21 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 1104 2210 1104 22 30 1104 22 50 1104 22 90 1104 23 1104 23 10 1104 23 30 1104 23 90 1104 29 1104 29 11 1104 29 15 110429 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 1104 30 10 1104 30 90    Of rye    Of maize    Other :     Flaked rice     Other :  Other worked grains (for example, hulled, pearled, sliced or kibbled) :   Of barley :    Hulled (shelled or husked)    Hulled and sliced or kibbled ('Grutze' or 'grutten')    Pearled    Not otherwise worked than kibbled   Of oats :    Hulled (shelled or husked)    Hulled and sliced or kibbled ('Griitze' or 'grutten')    Pearled    Not otherwise worked' than kibbled   Of maize :    Hulled (shelled or husked) whether or not sliced or kibbled    Pearled    Not otherwise worked than kibbled   Of other cereals :    Hulled (shelled or husked), whether or not sliced or kibbled :     Of wheat     Of rye     Other    Pearled :     Of wheat     Of rye     Other    Not otherwise worked than kibbled :     Of wheat     Of rye     Other  Germ of cereals, whole, rolled, flaked or ground :   Of wheat   Of other cereals 4,83 4,83 4,02 4,83 2,42 2,42 4,83 2,42 2,42 2,42 2,42 2,42 2,42 2,42 2,42 2,42 2,42 2,42 2,42 2,42 2,42 2,42 2,42 2,42 4,83 4,83  1106 1106 20 1106 20 10 1106 20 91 1106 20 99 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 :  Flour and meal of sago, roots or tubers of heading No 0714 :   Denatured Other :    For the manufacture of starches    Other 2,42 16,44 16,44  . 1107 1107 10 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 Malt, whether or not roasted :  Not roasted :   Of wheat : i    In the form of flour    Other   Other :    In the form of flour    Other  Roasted 17,60 17,60 17,60 17,60 16,00 7,41 7,41 7,41 7,41 6,07 24. 12. 91 Official Journal of the European Communities No L 356/51 (ECU/tonne) (1 ) (2) (3) (4) 1108 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 1108 19 10 1108 19 90 Starches ; inulin :  Starches : Wheat starch Maize (corn) starch   Potato starch (cassava) starch   Manioc   Other starches :    Rice starch Other 16,44 16,44 16,44 16,44 20,53 16,44  1109 00 00 Wheat gluten, whether or not dried 145,07  1702 1702 30 1702 30 91 1702 30 99 170240 1702 40 90 1702 90 1702 90 50 1702 90 75 1702 90 79 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel :  Glucose and glucose syrup, not containing in the dry state less than 20 % by weight of fructose :   Other :    Other :     White crystalline powder, whether or not agglomerated     Other  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose : Other  Other, including invert sugar :   Maltodextrine and maltodextrine syrup   Sugars and molasses, caramelized :    Other :     In the form of powder, whether or not agglomerated     Other 82,40 72,00 72,00 72,00 82,40 72,00 4,18 15,66 15,66 15,66 4,18 15,66 2106 2106 90 2106 90 55 Food preparations not elsewhere specified or included :  Other :   Syrups of sugar, flavoured or with added colourings :    Other :     Glucose syrup and maltodextrine 66,40 11,00 2302 2302 10 2302 10 10 2302 10 90 2302 20 2302 20 10 2302 20 90 2302 30 2302 30 10 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants :  Of maize (corn) :   With a starch content not exceeding 35 % by weight   Other  Of rice :   With a starch content not exceeding 35 % by weight   Other  Of wheat :   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an apertur of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 4,80 4,80 4,80 4,80  No L 356/52 Official Journal of the European Communities 24. 12. 91 (ECU/tonne) ( 1 ) (2) (3) (4) 2302 30 90 2302 40 230240 10 2302 40 90   Other  Of other cereals :   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through the sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 %   Other 4,80 4,80 4,80 4,80 _ 2303 2303 10 2303 10 11 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets :  Residues of starch manufacture and similar residues :   Residues from the manufacture of starch maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product    Exceeding 40 % by weight 145,07 2309 2303 10 2309 10 11 2309 10 13 2309 10 31 2309 10 33 2309 10 51 2309 10 53 2309 90 2309 90 31 2309 90 33 Preparations of a kind used in animal feeding :  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup : Containing no starch or containing 10 % or less by weight of starch      Containing no mik products or containing less than 10 % by weight of such products _____ Containing not less than 10 % but less than 50 % by weight of milk products Containing more than 1 0 % but not more than 30 % by weight of starch :      Containing no milk products or containing less than 10 % by weight of such products      Containing not less than 10 % but less than 50 % by weight of milk products     Containing more than 30 % by weight of starch : _____ Containing no milk products or containing less than 10 % by weight of such products      Containing not less than 10 % but less than 50 % by weight of milk products  Other :   Other :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup :      Containing no starch or containing 10 % or less by weight of starch :       Containing no milk products or containing less than 10 % by weight of such products       Containing not less than 10 % but less than 50 % by weight of milk products _____ Containing more than 10 % but not more than 30 % by weight of starch : 8,70 8,70 8,70 8,70 8,70 8,70 8,70 8,70 8,70  24. 12. 91 Official Journal of the European Communities No L 356/53 (ECU/tonne) (1 ) (2) (3) (4) 2309 90 41 2309 90 43 2309 90 51 2309 90 53 ______ Containing no milk products or containing less than 10 % by weight of such products       Containing not less than 10 % but less than 50 % by weight of milk products  Containing more than 30 % by weight of starch :       Containing no milk products or containing less than 10 % by weight of such products Containing not less than 10 % but less than 50 % by weight of milk products 8,70 8,70 8,70 8,70  (') In order to distinguish between products falling within subheading 1101 00 00 and heading Nos 1102 1103 and 1104 of the combined nomenclatur on the one hand, and within subheadings 2302 10 to 2302 40 on the other, those products shall be considered as falling within subheadings 1101 00 00 and heading Nos 1102, 1103 and 1104 which simultaneously have :  a starch content (determined by the modified Ewers polarimetric method) of more than 45 % (by weight) calculated on t he dry product,  an ash content (by weight) calculated on dry products (after deduction of any added minerals) or 1,6 % or less for rice, 2,5 % less for wheat or rye, 3 % or less for barley, 4 % or less for buckwheat ,5 % or less for oats and 2 % or less for the other cereals. Germ of cereals, whole, rolled, flaked or graounds, falls in all cases within subheading 1101 00 00 and heading No 1102.